

 
 

--------------------------------------------------------------------------------

 











 
LOAN AGREEMENT
 
 
BY AND BETWEEN
 
 
M&I MARSHALL & ILSLEY BANK
 
 
AND
 
 
TWIN DISC, INCORPORATED
 
 
DATED AS OF DECEMBER 19, 2002

QBMKE\5327135.7
   

 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page



 
ARTICLE 1
 
 
THE LOANS
 
1.1
Revolving Credit Loans
1
1.2
Commitment Fee
1
1.3
Interest
1
1.4
Interest Options
2
1.5
Notice of Borrowing; Conversion
2
1.6
Warranty
2
1.7
Payments
2
1.8
Use of Proceeds
3
1.9
Optional Prepayments; Reduction of Revolving Credit Commitment
4
1.10
Recordkeeping
4
1.11
Increased Costs
4
1.12
Deposits Unavailable or Interest Rate Unascertainable
5
1.13
Change in Law Rendering LIBOR Loans Unlawful
5
1.14
Discretion of M&I as to Manner of Funding
6
1.15
Letters of Credit
6

 
ARTICLE 2
 
 
CONDITIONS
 
2.1
General Conditions
6
2.2
Deliveries at Closing
7

 
ARTICLE 3
 
 
REPRESENTATIONS AND WARRANTIES
 
3.1
Organization and Qualification; Subsidiaries
8
3.2
Financial Statements
8
3.3
Authorization; Enforceability
8
3.4
Absence of Conflicting Obligations; Defaults
8
3.5
Taxes
9
3.6
Absence of Litigation
9
3.7
Indebtedness
9
3.8
Title to Property
9
3.9
ERISA
9
3.10
Fiscal Year
10
3.11
Compliance With Laws
10
3.12
Dump Sites
10
3.13
Tanks
10
3.14
Other Environmental Conditions
10
3.15
Environmental Judgments, Decrees and Orders
11
3.16
Environmental Permits and Licenses
11
3.17
Use of Proceeds; Margin Stock
11
3.18
Investment Company
11
3.19
Accuracy of Information
11

 
ARTICLE 4
 
 
NEGATIVE COVENANTS
 
4.1
Revolving Credit Loans
11
4.2
Liens
11
4.3
Indebtedness
11
4.4
Consolidation or Merger
12
4.5
Disposition of Assets
12
4.6
Investments
12
4.7
Restricted Payments
12
4.8
Transactions with Affiliates
12
4.9
Guarantees
12
4.10
Change in Control
12
4.11
Capital Expenditures
13

 
ARTICLE 5
 
 
AFFIRMATIVE COVENANTS
 
5.1
Payment
13
5.2
Corporate Existence; Properties; Ownership
13
5.3
Licenses
13
5.4
Reporting Requirements
13
5.5
Taxes
14
5.6
Inspection of Properties and Records
14
5.7
Reference in Financial Statements
15
5.8
Compliance with Laws
15
5.9
Compliance with Agreements
15
5.10
Notices
15
5.11
Insurance
16
5.12
New Subsidiaries; Acquisitions
17
5.13
Financial Covenants
17

 
ARTICLE 6
 
 
REMEDIES
 
6.1
Acceleration
18
6.2
M&I’s Right to Cure Default
18
6.3
Remedies Not Exclusive
18
6.4
Setoff
18
6.5
Cash Collateral
19

 


 
 
ARTICLE 7
 
 
DEFINITIONS
 
7.1
Definitions
19
7.2
Interpretation
30

 
ARTICLE 8
 
 
MISCELLANEOUS
 
8.1
Expenses and Attorneys’ Fees
30
8.2
Assignability; Successors
30
8.3
Survival
30
8.4
Governing Law
30
8.5
Counterparts; Headings
30
8.6
Entire Agreement
31
8.7
Notices
31
8.8
Amendment
31
8.9
Taxes
31
8.10
Severability
32
8.11
Indemnification
32
8.12
Participation
32
8.13
Inconsistent Provisions
32
8.14
WAIVER OF RIGHT TO JURY TRIAL
32
8.15
TIME OF ESSENCE
32
8.16
SUBMISSION TO JURISDICTION; SERVICE OF PROCESS
32
8.17
Termination of Certain Agreements
33






QBMKE\5327135.7
 
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)





SCHEDULES


Schedule 3.1
Borrower’s Subsidiaries and the Borrower’s Percentage Ownership of Each
Schedule 3.6
Litigation
Schedule 3.12
Dump Sites
Schedule 3.13
Tanks
Schedule 3.14
Other Environmental Conditions
Schedule 3.15
Environmental Judgments, Decrees and Orders
Schedule 7.1
Existing Indebtedness and Liens





EXHIBITS


Exhibit A
Certificate of the Secretary of Borrower
Exhibit B
Officer’s Certificate
Exhibit C
Revolving Credit Note




QBMKE\5327135.7
 
 



 
 

--------------------------------------------------------------------------------

 



 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT is made as of December 19, 2002, by and between M&I MARSHALL
& ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and TWIN DISC,
INCORPORATED, a Wisconsin corporation (“Borrower”).
 
NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
ARTICLE 1                      
 


 
THE LOANS
 
1.1 Revolving Credit Loans.  From time to time prior to the Revolving Credit
Termination Date and subject to the terms and conditions set forth in this Loan
Agreement, M&I agrees to make Revolving Credit Loans to Borrower.  The aggregate
amount of Revolving Credit Loans outstanding at any one time shall never exceed
the Revolving Credit Commitment.  Upon request of M&I, Borrower shall confirm in
writing the making of any and all Revolving Credit Loans.  All Revolving Credit
Loans shall be evidenced by the Revolving Credit Note, Borrower being obligated,
however, to pay the amount of Revolving Credit Loans actually made (including
any over-advances), together with interest on the amount which remains
outstanding from time to time.  Borrower may borrow, repay and reborrow under
this Section 1.1 subject to the terms and conditions of this Loan
Agreement.  The Revolving Credit Note shall mature on the Revolving Credit
Termination Date.
 
1.2 Commitment Fee.  As consideration for the Revolving Credit Commitment, the
Borrower agrees to pay to M&I on the last Business Day of each calendar quarter
prior to the Revolving Credit Termination Date, commencing on December 31, 2002,
and on the Revolving Credit Termination Date, an unused fee equal to the Add-On
applicable to the Commitment Fee per year on the daily average unused amount of
the Revolving Credit Commitment during the preceding quarter or other applicable
period.
 
1.3 Interest.  (a) Revolving Credit Loans shall be either LIBOR Loans or Prime
Rate Loans as selected by the Borrower in Section 1.5 hereof.
 
(b) In the event that any amount of the principal of, or interest on, the
Revolving Credit Note is not paid on the date when due (whether at stated
maturity, by acceleration or otherwise), the entire principal amount outstanding
under the Revolving Credit Note shall bear interest, in addition to the interest
otherwise payable under the Revolving Credit Note and to the extent permitted by
Law, at the annual rate of three percent (3%) from the day following the due
date until all such overdue amounts have been paid in full.
 
(c) All interest, the unused fee and other amounts due under this Loan Agreement
and the Revolving Credit Note shall be computed for the actual number of days
elapsed on the basis of a 360-day year.
 

QBMKE\5327135.7                                                                     
 
 

--------------------------------------------------------------------------------

 

(d) Interest Options.
 
(b) Prime Rate Loans.  The unpaid principal balance of all Prime Rate Loans
shall bear interest at the Prime Rate.  The interest rate for any outstanding
Prime Rate Loans shall change on each day that the Prime Rate changes.
 
(c) LIBOR Loans.  The unpaid principal of all LIBOR Loans shall bear interest at
LIBOR quoted on the first Business Day of any calendar month (and such rate
shall be the effective interest rate for the entire calendar month) plus the
applicable Add-On.  The interest rate for any outstanding LIBOR Loans shall
change on each day that the applicable Add-On changes (as set forth in the
definition of Add-On contained in this Loan Agreement) and also as of the first
day of each calendar month.  The LIBOR interest rate established on the first
Business Day of any calendar month shall apply to all LIBOR Loans during that
calendar month, whether previously advanced or advanced thereafter.
 
1.4 Notice of Borrowing; Conversion.
 
(a) Each Revolving Credit Loan shall be made on written notice or telephonic
notice from an authorized representative of the Borrower to the Person
designated by M&I.  Such notice shall be given at least one (1) Business Day
prior to the day of the requested borrowing date (which must be a Business
Day).  Each notice shall specify the date and amount of such Revolving Credit
Loan.  Each new Revolving Credit Loan shall be a LIBOR Loan unless otherwise
specified in writing by the Borrower to M&I at least one (1) Business Day in
advance of the requested borrowing date.  The Revolving Credit Loans shall be
all either LIBOR Loans or Prime Rate Loans.  Each such notice shall be effective
upon receipt, provided that any notice received after 2:00 p.m., Milwaukee time,
may be deemed by M&I, in its sole discretion, effective as of the next Business
Day.  Borrower shall promptly confirm any such telephonic request in writing.
 
(b) Prime Rate Loans shall continue as such unless and until converted into
LIBOR Loans or repaid.  LIBOR Rate Loans shall continue as such unless and until
they are converted into Prime Rate Loans or repaid.
 
1.5 Warranty.  Each notice of borrowing or conversion, and each request for the
issuance of a Letter of Credit, shall automatically constitute a warranty by
Borrower to M&I that, on the date of the requested date of such borrowing, or
conversion or request for issuance of a Letter of Credit:  (a) all of the
representations and warranties of Borrower contained in this Loan Agreement
shall be true and correct on such date as though made on such date; and (b) no
Default or Event of Default shall exist on such date.
 
1.6 Payments.  (a) The outstanding unpaid principal balance plus all accrued and
unpaid interest on the Revolving Credit Loans shall be paid in full on the
Revolving Credit Termination Date.  In the event that the outstanding principal
balance of the Revolving Credit Loans at any time exceeds the Revolving Credit
Commitment, Borrower shall immediately pay
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

1.7 the amount necessary to reduce such balance to be less than or equal to the
then applicable Revolving Credit Commitment.
 
(a) Interest accrued on the Revolving Credit Loans through the last day of each
calendar month (including in the case of the first interest payment, interest
accrued from the Closing Date) shall be payable on such last day of each
calendar month, commencing on December 31, 2002 and continuing thereafter until
all principal of and accrued interest on the Revolving Credit Loans are repaid
in full.
 
(b) All payments of principal and interest on account of the Revolving Credit
Note and all other payments made pursuant to this Loan Agreement shall be
delivered to M&I, 770 North Water Street, Milwaukee, Wisconsin 53202,
Attention:  Commercial Loan Department or at such other place as M&I or any
holder of the Revolving Credit Note shall designate in writing to Borrower, in
immediately available funds by 12 noon, Milwaukee time on the date when due, and
if received after such time on any day shall be deemed to have been made on the
next Business Day.  Whenever any payment to be made under this Loan Agreement or
under the Revolving Credit Note shall be stated to be due on a day which is not
a Business Day, the day for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall be included in the
computation of interest.  Borrower hereby authorizes M&I to debit its deposit
accounts at M&I for all payments of principal and interest due and owing on the
Revolving Credit Loans and for all other payments due and owing under this Loan
Agreement.
 
(c) All payments owed by Borrower to M&I under this Loan Agreement and the
Revolving Credit Note shall be made without any counterclaim and free and clear
of any restrictions or conditions and free and clear of, and without deduction
for or on account of, any present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings of any nature now or hereafter imposed
on Borrower by any governmental or other authority.  If Borrower is compelled by
Law to make any such deductions or withholdings it will pay such additional
amounts as may be necessary in order that the net amount received by M&I after
such deductions or withholding shall equal the amount M&I would have received
had no such deductions or withholding been required to be made, and it will
provide M&I with evidence satisfactory to M&I that it has paid such deductions
or withholdings.
 
1.8 Use of Proceeds.  Borrower shall use the proceeds of the Loans for working
capital and other general corporate purposes.  On the Closing Date, an advance
of the Revolving Credit Loans shall be made to the Borrower in an amount
sufficient to refinance in full all outstanding loans under the Loan Agreement
dated as of September 24, 1999 among the Borrower, Firstar Bank Milwaukee, N.A.,
now U.S. Bank National Association, as Agent and a Bank, and M&I, as a Bank (the
“Firstar Loan Agreement”), and on the Closing Date the Firstar Loan Agreement
shall be terminated and no Bank under the Firstar Loan Agreement shall have any
further obligation to lend any amounts to the Borrower and all obligations under
the Firstar Loan Agreement shall be paid in full by the Borrower on the Closing
Date.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

1.9 Optional Prepayments; Reduction of Revolving Credit Commitment.
 
(a) Borrower may, from time to time and without premium or penalty, prepay the
Revolving Credit Loans in whole or in part.  Each partial prepayment shall be in
the minimum amount of $500,000 and in whole multiples of $100,000 in excess
thereof.
 
(b) Borrower shall have the right, upon not less than five (5) Business Days
irrevocable written notice to M&I, to terminate or permanently reduce the
Revolving Credit Commitment; provided that (i) such termination or reduction
shall be accompanied by a prepayment of Revolving Credit Loans to the extent
that the outstanding principal of the Revolving Credit Loans exceeds the
Revolving Credit Commitment after giving effect to such termination or reduction
and (ii) any such reduction shall be in the minimum amount of $500,000 and in
whole multiples of $100,000 in excess thereof and (iii) any such reduction shall
be a permanent reduction, and the Borrower shall have no right to thereafter
increase the amount of the Revolving Credit Commitment.
 
1.10 Recordkeeping.  M&I shall record in its records the date and amount of each
Revolving Credit Loan and each repayment of Revolving Credit Loans.  The
aggregate amounts so recorded shall be rebuttable presumptive evidence of the
principal and interest owing and unpaid on the Revolving Credit Note.  The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the obligations of Borrower
under this Loan Agreement or under the Revolving Credit Note to repay the
principal amount of the Revolving Credit Loans together with all interest
accruing thereon.
 
1.11 Increased Costs.  If Regulation D of the Board of Governors of the Federal
Reserve System, or the adoption of any applicable law, rule or regulation of
general application, or any change therein, or any interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by M&I with any request or directive of general application (whether or not
having the force of law) or any such authority, central bank or comparable
agency:
 
(a) shall subject M&I to any tax, duty or other charge with respect to the
Revolving Credit Loans, the Revolving Credit Note, any Letter of Credit or M&I’s
obligation to make Revolving Credit Loans or issue Letters of Credit, or shall
change the basis of taxation of payments to M&I of the principal of or interest
on the Revolving Credit Loans or any other amounts due under this Loan Agreement
in respect of the Revolving Credit Loans or Letters of Credit or M&I’s
obligation to make Revolving Credit Loans or issue Letters of Credit (except for
changes in the rate of tax on the overall net income of M&I); or
 
(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to this Loan Agreement), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
M&I; or
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) shall affect the amount of capital required or expected to be maintained by
M&I or any corporation controlling M&I; or
 
(d) shall impose on M&I any other condition affecting the Revolving Credit
Loans, the Revolving Credit Note or the Letters of Credit;
 
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D referred to above, to impose a cost on) M&I of making or
maintaining any Revolving Credit Loan or issuing Letters of Credit, or to reduce
the amount of any sum received or receivable by M&I under this Loan Agreement or
under the Revolving Credit Note with respect thereto or with respect to Letters
of Credit, then within ten (10) days after demand by M&I (which demand shall be
accompanied by a statement setting forth the basis of such demand), Borrower
shall pay directly to M&I such additional amount or amounts as will compensate
M&I for such increased cost or such reduction.  Determinations by M&I for
purposes of this Section of the effect of any change in applicable laws or
regulations or of any interpretations, directives or requests thereunder on its
costs of making or maintaining Revolving Credit Loans or issuing Letters of
Credit hereunder, or sums receivable by it in respect of Revolving Credit Loans
or Letters of Credit, and of the additional amounts required to compensate M&I
in respect thereof, shall be conclusive, absent manifest error.
 
1.12 Deposits Unavailable or Interest Rate Unascertainable.
 
(a) If M&I is advised that deposits in dollars (in the applicable amount) are
not being offered to banks in the relevant market for an Interest Period, or M&I
otherwise determines (which determination shall be binding and conclusive on all
parties) that by reason of circumstances affecting the interbank London
Eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable LIBOR; or
 
(b) If lenders similar to M&I have determined that the LIBOR will not adequately
and fairly reflect the cost to such lenders of maintaining or funding such LIBOR
Loans for an Interest Period, or that the making or funding of such LIBOR Loans
has become impracticable as a result of an event occurring after the date of
this Loan Agreement which in the opinion of M&I materially affects such LIBOR
Loans;
 
then so long as such circumstances shall continue, M&I shall not be under any
obligation to make or continue LIBOR Loans and on the last day of the
then-current Interest Period, such LIBOR Loans shall, unless then repaid in
full, be converted to Prime Rate Loans.

 
1.13 Change in Law Rendering LIBOR Loans Unlawful.  In the event that any change
in (including the adoption of any new) applicable laws or regulations, or any
change in the interpretation of applicable laws or regulations by any
governmental or other regulatory body charged with the administration thereof,
should make it unlawful for M&I to make, maintain or fund LIBOR Loans, then: (a)
M&I shall promptly notify Borrower; (b) the obligation of M&I to make or
continue LIBOR Loans shall, upon the effectiveness of such event, be suspended
for the duration of such unlawfulness; and (c) on the last day of the current
Interest Period for LIBOR
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

1.14 Loans (or, in any event, if M&I so requests, on such earlier date as may be
required by the relevant law, regulation or interpretation), the LIBOR Loans
shall, unless then repaid in full, be converted to Prime Rate Loans.
 
1.15 Discretion of M&I as to Manner of Funding.  Notwithstanding any provision
of this Loan Agreement to the contrary, M&I shall be entitled to fund and
maintain its funding of all or any part of the Revolving Credit Loans in any
manner it sees fit, provided that no such funding decision on the part of M&I
shall affect any interest option election made by Borrower as to any Revolving
Credit Loan.
 
1.16 Letters of Credit.  (a) From time to time prior to the Revolving Credit
Termination Date, Borrower may request, and M&I may issue, Letters of Credit up
to an aggregate undrawn face amount of $10,000,000.  The aggregate undrawn face
amount of all Letters of Credit shall reduce the amount available for borrowing
under the Revolving Credit Commitment.  In the event the Borrower does not
reimburse M&I in full on the date M&I is required to make a payment with respect
to any Letter of Credit, the Borrower shall be deemed to have borrowed, as of
the date such payment is made, a Revolving Credit Loan bearing interest at the
rate option applicable to other Revolving Credit Loans in an amount equal to the
amount drawn under such Letter of Credit which shall be used to satisfy the
Borrower’s reimbursement obligation with respect to such Letter of Credit.  No
expiration date of any Letter of Credit shall be beyond the Revolving Credit
Termination Date.
 
(b) Borrower shall pay to M&I upon issuance of each Letter of Credit all
customary fees, commissions and charges as established by M&I and agreed to by
Borrower and execute all letter of credit applications and other agreements as
may be required by M&I in connection with the issuance of any letters of credit.
 
(c) As consideration for issuing Letters of Credit, the Borrower agrees to pay
to M&I with respect to each Letter of Credit, a per annum letter of credit fee
equal to the Add-On for LIBOR Loans on the undrawn face amount of each Letter of
Credit, payable in advance upon the issuance of each Letter of Credit and, if
applicable, upon each anniversary of the issuance date for each Letter of
Credit.
ARTICLE 2                      
 


CONDITIONS
 
2.1 General Conditions.  The obligation of M&I to make any Revolving Credit Loan
or issue any Letter of Credit under this Loan Agreement is subject to the
satisfaction, on the date hereof and on the date of making each Revolving Credit
Loan and issuing each Letter of Credit, of the following express conditions
precedent:
 
(a) the representations and warranties of Borrower contained in this Loan
Agreement shall be true and accurate on and as of such date;
 
(b) there shall not exist on such date any Default or Event of Default;
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) the making of the relevant Revolving Credit Loan or the issuance of the
relevant Letter of Credit shall not be prohibited by any applicable Law and
shall not subject M&I to any penalty under or pursuant to any applicable Law;
and
 
(d) all proceedings to be taken in connection with the Revolving Credit Loans or
Letter of Credit and all documents incident thereto shall be reasonably
satisfactory in form and substance to M&I and its counsel.
 
2.2 Deliveries at Closing.  The obligation of M&I to make the initial Revolving
Credit Loans is further subject the satisfaction on or before the Closing Date
of each of the following express conditions precedent:
 
(a) M&I shall have received each of the following (each to be properly executed,
dated and completed), in form and substance satisfactory to M&I:
 
(i) this Loan Agreement;
 
(ii) the Revolving Credit Note;
 
(iii) a certificate from an authorized officer of the Borrower, dated as of the
Closing Date, certifying that (a) all of the representations and warranties
contained in Article 3 of this Agreement are true and (b) no Default or Event of
Default exists;
 
(iv) a certificate of the Secretary of Borrower, in the form of Exhibit A
attached to this Loan Agreement, dated the Closing Date, as to: (A) the
incumbency and signature of the officers of the Borrower who have signed or will
sign this Loan Agreement, the Revolving Credit Note, and any other documents or
materials to be delivered by Borrower to M&I pursuant to this Loan Agreement;
(B) the adoption and continued effect of resolutions of the board of directors
of Borrower authorizing the execution, delivery and performance of this Loan
Agreement and the Revolving Credit Note together with copies of those
resolutions; and (C) the accuracy and completeness of copies of the articles of
incorporation and bylaws of Borrower, as amended to date, attached thereto;
 
(b) M&I shall have received a certificate of the Wisconsin Department of
Financial Institutions as to the existence of the Borrower dated as of a recent
date;
 
(c) M&I shall have received a search of the Uniform Commercial Code records of
the Wisconsin Department of Financial Institutions and of the real estate
records for Racine county, against the name of the Borrower;
 
(d) M&I shall have received a copy of a waiver and amendment to the Mass Mutual
Agreement, in form and substance satisfactory to M&I and its counsel;
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(e) M&I shall have received a favorable opinion of Borrower’s counsel, in form
and substance satisfactory to M&I and its counsel;
 
(f) a payoff statement for all amounts owed under the Firstar Loan Agreement,
including any outstanding letters of credit, and a termination of the Firstar
Loan Agreement on the Closing Date; and
 
(g) M&I shall have received such other agreements, instruments, documents,
certificates and opinions as M&I or its counsel may reasonably request.
 
ARTICLE 3                      
 


 
REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents and warrants to M&I as follows:
 
3.1 Organization and Qualification; Subsidiaries.  Borrower and each Subsidiary
is a corporation duly and validly organized and existing under the Laws of the
state of its incorporation and has the corporate power and all necessary
licenses, permits and franchises to own its assets and properties and to carry
on its business as now conducted or presently contemplated.  Each of Borrower
and each Subsidiary is duly licensed or qualified to do business and is in
active status or good standing in all jurisdictions in which failure to do so
would have a material adverse effect on its business or financial
condition.  All of the Subsidiaries of the Borrower, together with the
Borrower’s percentage of ownership of each Subsidiary, are set forth on Schedule
3.1.
 
3.2 Financial Statements.  All of the financial statements of Borrower and its
Subsidiaries heretofore furnished to M&I by Borrower are accurate and complete
in all material respects and fairly present the financial condition and the
results of operations of Borrower and its Subsidiaries for the periods covered
thereby and as of the relevant dates thereof, all financial statements were
prepared in accordance with GAAP, subject in the case of interim financial
statements to audit and year-end adjustments.  There has been no material
adverse change in the business, properties or condition (financial or otherwise)
of Borrower and its Subsidiaries since the date of the latest of such financial
statements.  Borrower has no knowledge of any material liabilities of any nature
not disclosed in writing to M&I.
 
3.3 Authorization; Enforceability.  The making, execution, delivery and
performance of this Loan Agreement and the Revolving Credit Note, and compliance
with their respective terms, have been duly authorized by all necessary
corporate action of Borrower.  This Loan Agreement and the Revolving Credit Note
are the valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws generally affecting the rights of creditors and subject to general
equity principles.
 
3.4 Absence of Conflicting Obligations; Defaults.  The making, execution,
delivery and performance of this Loan Agreement and the Revolving Credit Note,
and compliance with
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

3.5 their respective terms, do not violate any presently existing provision of
Law or the articles or certificate of incorporation or bylaws of Borrower or any
agreement material to the business of Borrower or any Subsidiary to which either
Borrower or any Subsidiary is a party or by which Borrower or any Subsidiary or
any of their respective assets is bound.  Neither Borrower nor any Subsidiary is
in default in the payment of the principal of or interest on any of its
Indebtedness or in default under any instrument or instruments or agreements
under and subject to which any Indebtedness has been issued and no event has
occurred and is continuing under the provisions of any such instrument or
agreement which with the lapse of time, or with the giving of notice, or both,
would constitute an event of default thereunder or an Event of Default under
this Loan Agreement.
 
3.6 Taxes.  Each of the Borrower and each Subsidiary has filed all federal,
state, foreign and local tax returns which were required to be filed (subject to
any valid extensions of the time for filing), the failure to file of which would
have a material adverse effect on the Borrower’s or such Subsidiary’s business
or financial condition, and has paid, or made provision for the payment of, all
taxes owed by it, and no tax deficiencies have been assessed or, to Borrower’s
knowledge, proposed against Borrower or any Subsidiary.
 
3.7 Absence of Litigation.  Except as set forth on Schedule 3.6, neither the
Borrower nor any Subsidiary is a party to, and so far as is known to Borrower
there is no threat of, any litigation or administrative proceeding which would,
if adversely determined, impair the ability of Borrower to perform its
obligations under this Loan Agreement or the Revolving Credit Note, cause any
material adverse change in the assets and properties of Borrower or any
Subsidiary, cause any material impairment of the right to carry on the business
of Borrower or any Subsidiary, or cause any material adverse effect on the
financial condition of Borrower or any Subsidiary.
 
3.8 Indebtedness.  Neither the Borrower nor any Subsidiary has incurred any
Indebtedness except for Permitted Indebtedness.
 
3.9 Title to Property.  Each of Borrower and each Subsidiary has good title to,
or a valid leasehold interest in, all assets and properties necessary to conduct
its business as now conducted or proposed to be conducted, and there are no
Liens on any of the assets or properties of Borrower or any Subsidiary other
than Permitted Liens.  Each of Borrower and each Subsidiary has all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, or rights
thereto, reasonably necessary to conduct its business as now conducted or
proposed to be conducted, and Borrower does not know of any conflict with or
violation of any valid rights of others with respect thereto.
 
3.10 ERISA.  Borrower has no knowledge that any Plan is in noncompliance in any
material respect with the applicable provisions of ERISA or the Internal Revenue
Code.  Borrower has no knowledge of any pending or threatened litigation or
governmental proceeding or investigation against or relating to any Plan, and
has no knowledge of any reasonable basis for any material proceedings, claims or
actions against or relating to any Plan.  Borrower has no knowledge that
Borrower has incurred any “accumulated funding deficiency” within the meaning of
Section 302(a)(2) of ERISA in connection with any Plan.  Borrower has no
knowledge that there has been any Reportable Event or Prohibited Transaction (as
such terms are
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

3.11 defined in ERISA) with respect to any Plan, the occurrence of which would
have a material adverse effect on the business or condition (financial or
otherwise) of Borrower or any Subsidiary, or both, or that Borrower or any
Subsidiary, or both, has incurred any liability to the PBGC under Section 4062
of ERISA in connection with any Plan.
 
3.12 Fiscal Year.  The Borrower’s fiscal year ends on June 30.
 
3.13 Compliance With Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with all Laws applicable to Borrower or any
Subsidiary, their respective assets or operations, the failure to comply with
which could have a material adverse effect on the Borrower’s or such
Subsidiary’s business or financial condition.
 
3.14 Dump Sites.  To the Borrower’s knowledge after reasonable investigation,
with respect to any period during which Borrower or any Subsidiary has occupied
the Facilities and with respect to the time before Borrower or any Subsidiary
occupied the Facilities, no Person has caused or permitted petroleum products or
hazardous substances or other materials to be stored, deposited, treated,
recycled or disposed of on, under or at the Facilities, which materials, if
known to be present, might require investigation, clean-up, removal or some
other remedial action under Environmental Laws except as set forth in Schedule
3.12 hereto, and the Borrower hereby certifies to M&I that all such petroleum
products or hazardous substances or other materials are being stored, deposited,
treated, recycled or disposed of in accordance with all applicable Environmental
Laws and none of such items or matters shall have a material adverse effect upon
the financial condition of the Borrower or any Subsidiary or any of their assets
or properties.
 
3.15 Tanks.  There are not now nor, to Borrower’s knowledge after reasonable
investigation, have there ever been tanks, containers or other vessels on, under
or at the Facilities that contained petroleum products or hazardous substances
or other materials which, if known to be present in soils or ground water, might
require investigation, clean-up, removal or some other remedial action under
Environmental Laws except for those tanks, containers or other vessels described
in Schedule 3.13 hereto, and the Borrower hereby certifies to M&I that all such
tanks, containers or other vessels are being treated or have been treated in
accordance with all applicable Environmental Laws and have not caused and shall
not cause any material adverse effect upon the financial condition of the
Borrower or any Subsidiary or any of their assets or properties.
 
3.16 Other Environmental Conditions.  To the best of Borrower’s knowledge after
reasonable investigation, there are no conditions existing currently or likely
to exist during the term of this Loan Agreement that would subject Borrower or
any Subsidiary to damages, penalties, injunctive relief or clean-up costs under
any Environmental Laws, or that might require investigation, clean-up, removal
or some other remedial action by Borrower or any Subsidiary under Environmental
Laws except as set forth in Schedule 3.14 hereto, and the Borrower hereby
certifies to M&I that none of such conditions would cause a material adverse
effect upon the financial condition of Borrower or any Subsidiary or any of
their properties or assets.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

3.17 Environmental Judgments, Decrees and Orders.  No judgment, decree, order or
citation related to or arising out of Environmental Laws is applicable to or
binds Borrower, any Subsidiary, the Facilities or the owner of any of the
Facilities except as set forth in Schedule 3.15 hereto and the Borrower hereby
certifies to M&I that none of such matters shall have a material adverse affect
upon the financial condition of the Borrower or any Subsidiary or any of their
assets or properties.
 
3.18 Environmental Permits and Licenses.  All permits, licenses and approvals
required under Environmental Laws necessary for each of Borrower and each
Subsidiary to operate the Facilities and to conduct its business as now
conducted or proposed to be conducted, which are currently obtainable have been
obtained and are in full force and effect.
 
3.19 Use of Proceeds; Margin Stock.  Borrower shall use the proceeds of the
Revolving Credit Loans solely for the purposes set forth in Section 1.8
hereof.  No part of the proceeds of the Revolving Credit Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.
 
3.20 Investment Company.  The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
3.21 Accuracy of Information.  All information, certificates or statements by
Borrower given in, or pursuant to, this Loan Agreement (whether in writing, by
electronic messaging or otherwise) shall be accurate, true and complete when
given.
 
ARTICLE 4                      
 


 
NEGATIVE COVENANTS
 
From and after the date of this Loan Agreement and until:  (i) the entire amount
of principal of and interest due on the Revolving Credit Loans, and all other
amounts of fees and payments due under this Loan Agreement and the Revolving
Credit Note are paid in full; and (ii) the commitment of M&I to make Revolving
Credit Loans under Section 1.1 of this Loan Agreement has ended; and (iii) there
are no outstanding Letters of Credit, Borrower shall not, and Borrower shall not
permit any Subsidiary to, without the prior written consent of M&I, which
consent shall not be unreasonably withheld:
 
4.1 Revolving Credit Loans.  Permit the sum of the amount of outstanding
Revolving Credit Loans to exceed the Revolving Credit Commitment.
 
4.2 Liens.  Incur, create, assume or permit to be created or allow to exist any
Lien upon or in any of its real estate, assets or properties, except Permitted
Liens.
 
4.3 Indebtedness.  Incur, create, assume, permit to exist, guarantee, endorse or
otherwise become directly or indirectly or contingently responsible or liable
for any Indebtedness, except Permitted Indebtedness.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

4.4 Consolidation or Merger.  Consolidate with or merge into any other Person,
or permit another Person to merge into it, or acquire substantially all of the
assets of any other Person, whether in one or a series of transactions, except
that (a) Borrower may permit any Subsidiary to merge into it or into a wholly
owned Subsidiary, and (b) provided that (i) no Default or Event of Default then
exists or would be created thereby and (ii) the Fixed Charge Coverage Ratio of
the Borrower is at least 1.10:1 on an historical and pro forma basis taking into
account such transaction, the Borrower may acquire substantially all of the
assets or business or stock or other evidences of beneficial ownership of, any
Person, provided further that the aggregate consideration paid and liabilities
assumed for all such transactions may not exceed $10,000,000 during the term of
this Loan Agreement.
 
4.5 Disposition of Assets.  Sell, lease, assign, transfer or otherwise dispose
of any of its now owned or hereafter acquired assets or properties except, prior
to the occurrence of an Event of Default:  (a) sales of inventory in the
ordinary course of business; (b) sales or other disposition of equipment,
provided that such equipment is replaced by equipment of a similar kind and
equivalent value; (c) sales or other dispositions of any asset that is no longer
used or useful in the business of the Borrower or any Subsidiary, and (d) other
dispositions of assets provided that such assets, in the aggregate for all such
dispositions after the Closing Date, (i) represent no more than 5% of the
consolidated assets of the Borrower and its consolidated Subsidiaries and (ii)
are responsible for no more than 5% of the consolidated net revenues or of the
consolidated net income of the Borrower and its consolidated Subsidiaries, in
both cases as of the end of the fiscal quarter preceding the disposition date.
 
4.6 Investments.  Make any new Investment in or to other Persons, except
Permitted Investments.
 
4.7 Restricted Payments.  (a) Declare or pay any non-cash dividends; or (b)
purchase, redeem, retire, or otherwise acquire for value any of its capital
stock now or hereafter outstanding; or (c) make any distribution of assets to
its stockholders as such, whether in assets or in obligations of Borrower; or
(d) allocate or otherwise set apart any sum for the purchase, redemption, or
retirement of any shares of its capital stock; or (e) make any other
distribution by reduction of capital or otherwise in respect of any shares of
its capital stock; or (f) declare or pay any cash dividends to any stockholders;
provided, however, so long as no Default or Event of Default then exists or
would be created thereby, the Borrower may (i) pay cash dividends not to exceed
$2,200,000 in any rolling four-quarter period and (ii) purchase, redeem, retire
or otherwise acquire for value any of its capital stock now or hereafter
outstanding provided that the aggregate of the amount paid or consideration paid
or extended for any such stock shall not exceed $500,000 in any rolling
four-quarter period.
 
4.8 Transactions with Affiliates.  Engage in any transaction with an Affiliate
on terms materially less favorable to Borrower than would be available at the
time from a Person who is not an Affiliate.
 
4.9 Guarantees.  Guarantee the Indebtedness of any Person, except guaranties in
favor of M&I.
 
4.10 Change in Control.  Permit a Change in Control.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

4.11 Capital Expenditures.  Make, or enter into any binding agreement to make,
expenditures for fixed or capital assets (including expenditures financed with
Permitted Indebtedness) in excess of $7,000,000 in the aggregate for any fiscal
year, on a noncumulative basis.
 
ARTICLE 5                      
 


 
AFFIRMATIVE COVENANTS
 
From and after the date of this Loan Agreement and unless otherwise consented to
in writing by M&I, which consent shall not be unreasonably withheld, until:  (i)
the entire amount of principal of and interest due on the Revolving Credit
Loans, and all other amounts of fees and payments due under this Loan Agreement
and the Revolving Credit Note are paid in full; and (ii) the commitment of M&I
to make Revolving Credit Loans under Section 1.1 of this Loan Agreement has
ended; and (iii) there are no outstanding Letters of Credit:
 
5.1 Payment.  Borrower shall timely pay or cause to be paid the principal of and
interest on the Revolving Credit Loans and all other amounts due under this Loan
Agreement, the Revolving Credit Note and the Letters of Credit.
 
5.2 Corporate Existence; Properties; Ownership.  Borrower shall, and Borrower
shall cause each Subsidiary to:  (a) maintain its corporate existence; except
that Borrower may permit any Subsidiary to merge into it or into a wholly owned
Subsidiary; (b) conduct its business substantially as now conducted or as
described in any business plans delivered to M&I prior to the Closing Date;
(c) maintain all assets (other than assets no longer used or useful in the
conduct of its business) in good repair, working order and condition, ordinary
wear and tear excepted; and (d) maintain accurate records and books of account
in accordance with GAAP consistently applied throughout all accounting periods.
 
5.3 Licenses.  Borrower shall maintain in full force and effect each license,
permit and franchise granted or issued by any federal, state or local
governmental agency or regulatory authority that is reasonably necessary to or
used in Borrower’s or any Subsidiary’s business.
 
5.4 Reporting Requirements.  Borrower shall furnish to M&I such information
respecting the business, assets and financial condition of Borrower and its
Subsidiaries as M&I may reasonably request and, without request:
 
(a) As soon as available, and in any event within thirty (30) days after the end
of each month, (i) a consolidated balance sheet of Borrower and its consolidated
Subsidiaries as of the end of each such month; and (ii) consolidated statements
of income and surplus of the Borrower and its consolidated Subsidiaries for each
such month, all in reasonable detail and certified as true and correct, subject
to audit and normal year-end adjustments, by the vice president of finance or
treasurer of the Borrower; and
 
(b) as soon as available, and in any event within ninety (90) days after the
close of each fiscal year, a copy of the detailed annual audit report for such
year and accompanying consolidated financial statements of Borrower and its
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) consolidated Subsidiaries prepared in reasonable detail and in accordance
with GAAP and audited by independent certified public accountants of recognized
standing selected by Borrower, and reasonably satisfactory to M&I, which audit
report shall be unqualified and shall be accompanied by: (i) an unqualified
opinion of such accountants, in form and substance reasonably satisfactory to
M&I, to the effect that the same fairly presents the financial condition and the
results of operations of Borrower and its consolidated Subsidiaries for the
periods and as of the relevant dates thereof, and (ii) a certificate of such
accountants setting forth their computations as to Borrower’s compliance with
Section 5.13 of this Loan Agreement stating that in the ordinary course of their
audit, conducted in accordance with generally accepted auditing practices, they
did not become aware of any Event of Default or, if their audit disclosed an
Event of Default, a specification of the Event of Default and the actions taken
or proposed to be taken by Borrower with respect thereto; and
 
(d) within forty-five (45) days after the end of each fiscal quarter, an
executed Officer’s Certificate, in the form of Exhibit B attached to this Loan
Agreement; and
 
(e) promptly upon its becoming available, furnish to M&I one copy of each
financial statement, report, notice, or proxy statement sent by the Borrower to
its shareholders generally and of each regular or periodic report, registration
statement or prospectus filed by the Borrower with any securities exchange or
the Securities and Exchange Commission or any successor agency; and
 
(f) as soon as received, but in any event not later than ten (10) days after
receipt, copies of all management letters and other reports submitted to
Borrower by independent certified public accountants in connection with any
examination of the financial statements of Borrower and notify M&I promptly of
any change in any accounting method used by Borrower in the preparation of the
financial statements to be delivered to M&I pursuant to this Section; and
 
(g) No later than June 30 of each year, a detailed forecast for the next fiscal
year of the Borrower and its Subsidiaries in a form reasonably satisfactory to
M&I.
 
5.5 Taxes.  Borrower shall, and Borrower shall cause each Subsidiary to, pay all
taxes and assessments prior to the date on which penalties attach thereto,
except for any tax or assessment which is either not delinquent or which is
being contested in good faith and by proper proceedings and against which
adequate reserves have been provided.
 
5.6 Inspection of Properties and Records.  Borrower shall, and Borrower shall
cause each Subsidiary to, permit M&I or its agents or representatives to visit
any of its properties and examine any of its books and records upon reasonable
prior notice, at any reasonable time and as often as may be reasonably desired,
and Borrower shall facilitate each such inspection, audit and examination;
provided, however, that nothing in this Loan Agreement shall require the
Borrower to disclose, or shall entitle M&I to examine, copy or otherwise have
access to, the Borrower’s
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

5.7 trade secrets, which Borrower has informed M&I are trade secrets of the
Borrower, prior to any Event of Default nor thereafter, unless the Borrower and
M&I shall enter into a confidentiality and nondisclosure agreement with respect
to such trade secrets which agreement shall have terms reasonably acceptable to
the Borrower.
 
5.8 Reference in Financial Statements.  Borrower shall include, to the extent
required by applicable Law, or cause to be included, a reference to this Loan
Agreement in all financial statements of Borrower which are furnished to
stockholders, financial reporting services, creditors and prospective creditors.
 
5.9 Compliance with Laws.  Borrower shall, and Borrower shall cause each
Subsidiary to:  (a) comply in all material respects with all applicable
Environmental Laws, and orders of regulatory and administrative authorities with
respect thereto, and, without limiting the generality of the foregoing, promptly
undertake and diligently pursue to completion appropriate and legally authorized
containment, investigation and clean-up action in the event of any release of
petroleum products or hazardous materials or substances on, upon or into any
real property owned, operated or within the control of Borrower or any
Subsidiary; and (b) comply in all material respects with all other Laws
applicable to Borrower, its Subsidiaries, or their respective assets or
operations.
 
5.10 Compliance with Agreements.  Borrower shall, and Borrower shall cause each
Subsidiary to, perform and comply in all respects with the provisions of any
agreement (including without limitation any collective bargaining agreement),
license, regulatory approval, permit and franchise binding upon Borrower or any
Subsidiary or their respective assets or properties, if the failure to so
perform or comply would have a material adverse effect on the condition
(financial or otherwise) of the business, assets or properties of Borrower or
any Subsidiary.
 
5.11 Notices.  Borrower shall:
 
(a) as soon as possible and in any event within five (5) Business Days after
Borrower’s knowledge of the occurrence of any Default or Event of Default,
notify M&I in writing of such Default or Event of Default and set forth the
details thereof and the action which is being taken or proposed to be taken by
Borrower with respect thereto;
 
(b) promptly notify M&I of the commencement of any litigation or administrative
proceeding that would cause the representation and warranty of Borrower
contained in Section 3.6 of this Loan Agreement to be untrue;
 
(c) promptly notify M&I:  (i) of the occurrence of any Reportable Event or
Prohibited Transaction (as such terms are defined in ERISA) that has occurred
with respect to any Plan; and (ii) of the institution by the PBGC or Borrower or
any Subsidiary of proceedings under Title IV of ERISA to terminate any Plan;
 
(d) unless prohibited by applicable Law, notify M&I, and provide copies,
immediately upon receipt but in any event not later than ten (10) days
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(e) after receipt, of any notice, pleading, citation, indictment, complaint,
order or decree from any federal, state or local government agency or regulatory
body, or any other source, asserting or alleging a circumstance or condition
that requires or may require a financial contribution in an amount of $1,000,000
or more by Borrower or any Subsidiary, or both, or an investigation, clean-up,
removal, remedial action or other response by or on the part of Borrower or any
Subsidiary, or both, under Environmental Laws which would cost $1,000,000 or
more or which seeks damages or civil, criminal or punitive penalties in an
amount of $1,000,000 or more from or against Borrower or any Subsidiary, or
both, for an alleged violation of Environmental Laws; and provide M&I with
written notice of any condition or event which would make the representations
and warranties contained in Sections 3.11 through 3.16 of this Loan Agreement
inaccurate, as soon as Borrower becomes aware of such condition or event;
 
(f) notify M&I at least thirty (30) days prior to any change of Borrower’s name
or its use of any trade name;
 
(g) promptly notify M&I of any damage to, or loss of, any of the assets or
properties of Borrower if the net book value of the damaged or lost asset or
property at the time of such damage or loss exceeds $1,000,000;
 
(h) promptly notify M&I of the commencement of any investigation, litigation, or
administrative or regulatory proceeding by, or the receipt of any notice,
citation, pleading, order, decree or similar document issued by, any federal,
state or local governmental agency or regulatory authority that results in, or
may result in, the termination or suspension of any license, permit or franchise
necessary to Borrower’s business, or that imposes, or may result in the
imposition of, a fine or penalty in an amount of $1,000,000 or more on Borrower
or both; and
 
(i) promptly notify M&I of any material adverse change in the business,
operations, assets, property, prospects or financial condition of the Borrower.
 
5.12 Insurance.  Borrower shall, and Borrower shall cause each Subsidiary to
obtain and maintain at its own expense the following insurance, which shall be
with insurers satisfactory to M&I:  (a) “all risks” property insurance in
amounts not less than the one hundred percent (100%) replacement cost of all
buildings, improvements, fixtures, equipment and other real and personal
property of Borrower or such Subsidiary, with a replacement cost agreed amount
endorsement; (b) commercial general liability insurance covered under a
commercial general liability policy including contractual liability in an amount
not less than $1,000,000 combined single limit for bodily injury, including
personal injury, and property damage; (c) product liability insurance in such
amounts as is customarily maintained by companies engaged in the same or similar
businesses; and (d) worker’s compensation insurance in amounts meeting all
statutory state and local requirements.  The property and commercial general
liability policies described above shall require the insurer to provide at least
thirty (30) days’ prior written notice to M&I of any material change or
cancellation of such policy.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

5.13 New Subsidiaries; Acquisitions.  If the Borrower organizes one or more new
Subsidiaries after the Closing Date in compliance with the terms of this
Agreement, the Borrower shall promptly deliver to M&I an amended Schedule 3.1
listing all of the Subsidiaries of the Borrower, together with the Borrower’s
Percentage of ownership of such Subsidiary.  Borrower agrees to give prior
written notice to M&I of any such new Subsidiary and of any acquisition
permitted under Section 4.4.
 
5.14 Financial Covenants.
 
(a) Minimum Net Worth.  Borrower and its consolidated Subsidiaries shall
maintain at all times an aggregate Net Worth of at least $70,321,000 plus 35% of
the positive consolidated Net Income for each fiscal quarter from and after
December 31, 2002 on a cumulative basis.  For purposes of all computations made
pursuant to this Section 5.13(a), the Borrower may exclude from Net Worth
adjustments that result from (i) changes to the assumptions used by the Borrower
in determining its pension liabilities or (ii) changes in the market value of
plan assets up to an aggregate amount of adjustments equal to (1) $20,000,000
for purposes of calculating the Net Worth at any time during the period ending
March 31, 2003 and (2) $34,000,000 for purposes of computing Net Worth at any
time after March 31, 2003.
 
The Borrower shall document such adjustments in the Officer’s Certificate
delivered by the Borrower to M&I pursuant to Section 5.4(c) of this Loan
Agreement.
 
(b) Minimum EBITDA.  Borrower and its consolidated Subsidiaries shall achieve
EBITDA of at least the following amounts as of the following dates, as
determined for the four fiscal quarters of the Borrower and its consolidated
Subsidiaries ending on the date of determination:
 
Date of Determination
Minimum EBITDA
March 31, 2003
$6,000,000
June 30, 2003
6,000,000
September 30, 2003
7,000,000
December 31, 2003
10,000,000
March 31, 2004 and at the end of each fiscal
  quarter thereafter
11,000,000
   

(c) Maximum Total Funded Debt to EBITDA Ratio.  Borrower and its consolidated
Subsidiaries shall not permit the ratio of Total Funded Debt to EBITDA to exceed
the following ratios as of the following dates, all as determined, in the case
of Total Funded Debt, on the date of determination, and in the case of EBITDA,
for the preceding four fiscal quarters of the Borrower and its consolidated
Subsidiaries ending on the date of determination:
 
Date of Determination
Maximum Ratio
March 31, 2003
3.75:1
June 30, 2003
3.75:1
September 30, 2003
3.50:1
December 31, 2003
2.75:1
March 31, 2004
2.75:1
June 30, 2004 and at the end of each fiscal
  quarter thereafter
2.50:1
   

ARTICLE 6                      
 


 
REMEDIES
 
6.1 Acceleration.  (a) Upon the occurrence of an Automatic Event of Default,
then, without notice, demand or action of any kind by M&I:  (i) the obligation
of M&I to make any Revolving Credit Loans or to issue any Letters of Credit
under this Loan Agreement shall automatically and immediately terminate; and
(ii) the entire unpaid principal of, and accrued interest on, the Revolving
Credit Note, and any other amount due under this Loan Agreement, shall be
automatically and immediately due and payable.
 
(b) Upon the occurrence of a Notice Event of Default, M&I may, upon written
notice and demand to Borrower:  (i) terminate its obligation to make any
Revolving Credit Loans or to issue any Letters of Credit under this Loan
Agreement; and (ii) declare the entire unpaid principal of, and accrued interest
on, the Revolving Credit Note, and any other amount due under this Loan
Agreement immediately due and payable.
 
6.2 M&I’s Right to Cure Default.  In case of failure by Borrower to procure or
maintain insurance, or to pay any fees, assessments, charges or taxes arising
with respect to any properties and assets pledged under any collateral
documents, M&I shall have the right, but shall not be obligated, to effect such
insurance or pay such fees, assessments, charges or taxes, as the case may be,
and, in that event, the cost thereof shall be payable by Borrower to M&I
immediately upon demand together with interest at an annual rate equal to the
Prime Rate plus three percent (3%) (to the extent permitted by applicable Law)
from the date of disbursement by M&I to the date of payment by Borrower.
 
6.3 Remedies Not Exclusive.  No remedy herein conferred upon M&I is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this Loan
Agreement or the Revolving Credit Note or now or hereafter existing at law or in
equity.  No failure or delay on the part of M&I in exercising any right or
remedy shall operate as a waiver thereof nor shall any single or partial
exercise of any right preclude other or further exercise thereof or the exercise
of any other right or remedy.
 
6.4 Setoff.  Borrower agrees that M&I and its affiliates shall have all rights
of setoff and bankers’ Lien provided by applicable Law, and in addition thereto,
Borrower agrees that if at any time any payment or other amount owing by
Borrower under the Revolving Credit Note or
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

6.5 this Loan Agreement is then due to M&I, M&I may apply to the payment of such
payment or other amount any and all balances, credits, deposits, accounts or
moneys of Borrower then or thereafter with M&I or any affiliates of M&I.
 
6.6 Cash Collateral.  If an Event of Default has occurred and is continuing, M&I
may make written demand upon Borrower, and Borrower will then immediately cause
to be deposited with M&I, in immediately available funds, an amount equal to the
maximum amount which could be drawn on all outstanding Letters of Credit, to be
held in a special cash collateral account in the name of M&I.  Funds on deposit
and interest accrued on such funds held in such special cash collateral account
may be applied by M&I to the obligations of Borrower to M&I and shall not be
subject to withdrawal by Borrower until all outstanding Letters of Credit are
canceled or terminated and all obligations to M&I are paid in full, unless
otherwise agreed to by M&I.
 
ARTICLE 7                      
 


 
DEFINITIONS
 
7.1 Definitions.  When used in this Loan Agreement, the following terms shall
have the meanings specified:
 
“Affiliate” shall mean any Person:  (a) that directly or indirectly controls, or
is controlled by, or is under common control with, Borrower or any Subsidiary;
(b) that directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of Borrower or any Subsidiary; (c) five
percent (5%) or more of the voting stock of which Person is directly or
indirectly beneficially owned or held by Borrower or any Subsidiary; (d) that is
an officer or director of Borrower or any Subsidiary; (e) of which an Affiliate
is an officer or director; or (f) who is related by blood, adoption or marriage
to an Affiliate.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Add-On” shall mean the following percentages for the following types of Loans
and fees, based upon the Borrower’s ratio of Total Funded Debt to EBITDA,
calculated on a consolidated basis:
 


Level:
Total Funded Debt to EBITDA Ratio:
Add-On for LIBOR Loans:
Commitment Fee:
I
greater than or equal to 2.5:1
2.50%
.375%
II
less than 2.5.0:1, but greater than or equal to 2.0:1
2.00%
.25%
III
less than 2.0:1, but greater than or equal to 1.5:1
1.50%
.25%
IV
less than 1.5:1 but greater than or equal to 1.0:1
1.25%
.25%
V
less than 1.0:1
1.00%
.25%
OPEN
N/A
2.75%
.375%



 
The initial Add-On shall be Level OPEN.  Beginning with the date that the
quarterly financial statements and Officer’s Certificate is to be delivered to
M&I pursuant to Sections 5.4 (a) and 5.4(c) for the fiscal quarter ending on
December 31, 2003, the Add-On shall be adjusted by reference to the Total Funded
Debt to EBITDA Ratio of the Borrower at the end of the immediately preceding
fiscal quarter as determined, in the case of Total Funded Debt, on the date of
determination, and in the case of EBITDA, for the preceding four fiscal quarters
of the Borrower and its consolidated Subsidiaries ending on the date of
determination.  Any change in the Add-On shall be effective as of the first day
of the calendar month following M&I’s receipt of the quarterly financial
statements and Officer’s Certificate required under Sections 5.4(a) and 5.4(c)
of this Loan Agreement.  If the Borrower fails to deliver timely the financial
information required by Section 5.4(a) and the Officer’s Certificate pursuant to
Section 5.4(c), then for the period commencing on the date such information was
due through the date that is five days after the date on which such information
is delivered, the Add-On shall be based on pricing level I.
 
“Adjusted Interbank Rate” shall mean an annual rate with respect to any Interest
Period (rounded upwards, if necessary, to the nearest 1/100 of 1%), determined
pursuant to the following formula:
 
Adjusted Interbank Rate = Interbank Rate 
1 - Interbank Reserve
 
Requirement

 
“Automatic Event of Default” shall mean any one or more of the following:
 
(a) Borrower or any Subsidiary shall become insolvent or generally not pay, or
be unable to pay, or admit in writing its inability to pay, its debts as they
mature; or
 
(b) Borrower or any Subsidiary shall make a general assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its assets; or
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) Borrower or any Subsidiary shall become the subject of an “order for relief”
within the meaning of the United States Bankruptcy Code, or shall file a
petition in bankruptcy, for reorganization or to effect a plan or other
arrangement with creditors; or
 
(d) Borrower or any Subsidiary shall have a petition or application filed
against it in bankruptcy or any similar proceeding, or shall have such a
proceeding commenced against it, and such petition, application or proceeding
shall remain unstayed or undismissed for a period of sixty (60) days or more, or
Borrower or any Subsidiary shall file an answer to such a petition or
application, admitting the material allegations thereof; or
 
(e) Borrower or any Subsidiary shall apply to a court for the appointment of a
receiver or custodian for any of its assets or properties, or shall have a
receiver or custodian appointed for any of its assets or properties, with or
without consent, and such receiver shall not be discharged or dismissed within
sixty (60) days after his appointment; or
 
(f) Borrower or any Subsidiary shall adopt a plan of complete liquidation of its
assets.
 
“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
or other day when commercial banks in Wisconsin are authorized or required by
Law to close.
 
“Change in Control” shall mean (a) a change in the power to direct or cause the
direction of management and policies of the Borrower, either directly or
indirectly, through the ownership of voting securities of the Borrower or by
contract or otherwise or (b) any Person or group (within the meaning of Rule
13d-5, (as in effect on the date hereof, under the Securities Exchange Act of
1934, as amended) shall become the beneficial owner of more than 50% of the
outstanding capital stock of the Borrower entitled to vote for the election of
the board of directors or (c) during any period of twelve consecutive months
individuals who at the beginning of such period constituted a majority of the
board of directors of the Borrower (together with new directors whose election
by such board or whose nomination for the election by the shareholders of the
Borrower was approved by the majority of the directors still in office who were
either directors at the beginning of such period or whose election was
previously so approved) shall cease for any reason to constitute a majority of
the board of directors of the Borrower then in office or (d) any “Change of
Control,” as defined in the Mass Mutual Agreement, has occurred.
 
“Closing Date” shall mean December 19, 2002 or such later date on which all of
the conditions precedent contained in Section 2.2 are satisfied or waived by
M&I.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Default” shall mean any event which would constitute an Event of Default but
for the requirement that notice be given or time elapse or both.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

“EBITDA” shall mean the sum of (i) Net Income plus, to the extent deducted in
the calculation of Net Income, (ii) interest expense, (iii) depreciation and
amortization expense, (iv) income tax expense, and (v) up to $2,975,000 of
actual restructuring expenses incurred as the result of personnel reductions in
the U.S. and Belgium and a non-cash asset impairment charge, all for the period
ending December 31, 2002; provided, however, such expenses are acceptable to M&I
in its discretion, all as determined for the Borrower and its Subsidiaries on a
consolidated basis for the four quarters ending on the date of determination,
without duplication, and in accordance with GAAP applied on a consistent basis.
 
“Environmental Laws” means any Law, including any common law, which relates to
or otherwise imposes liability or standards of conduct concerning discharges,
emissions, releases or threatened releases of noises, odors or any pollutants,
contaminants or hazardous or toxic wastes, substances or materials, into air,
water or groundwater, or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants, or hazardous or
toxic wastes, substances or materials, including, but not limited to CERCLA as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Toxic Substances Control Act of 1976, as amended, the Federal Water Pollution
Control Act Amendments of 1972, the Clean Water Act of 1977, as amended, the Oil
Pollution Act of 1990, as amended, any so-called “Superlien” law, and any other
similar Federal, state or local statutes.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and as in effect from time to time.
 
“Event of Default” shall mean any Automatic Event of Default or any Notice Event
of Default.
 
“Facilities” shall mean all real property and improvements now or hereafter
owned or occupied by Borrower or any of its Subsidiaries in the conduct of their
respective business.
 
“Fixed Charge Coverage Ratio” shall mean the relationship, expressed as a
numerical ratio of:
 
(a)           the result of (i) EBITDA, minus (i) income tax expense, minus (ii)
capital expenditures not financed with Indebtedness (other than with proceeds of
the Revolving Credit Loans), minus (iii) the aggregate of cash dividends paid by
the Borrower to its shareholders minus (iv) the aggregate purchase price paid,
or other consideration extended, by the Borrower for purchases, redemptions,
retirements or other acquisitions by the Borrower of any of its stock; to
 
(b)           the sum of (i) interest expense, plus (ii) principal payments
(including with respect to leases that have been or should be capitalized
according to GAAP),
 
all as determined for the Borrower and its consolidated Subsidiaries for the
four quarter period ending on the date of determination, without duplication,
and in accordance with GAAP applied on a consistent basis.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America, applied by Borrower and its
Subsidiaries on a basis consistent with the preparation of Borrower’s most
recent financial statements furnished to M&I pursuant to Section 3.2 hereof.
 
“Indebtedness” shall mean all liabilities or obligations of Borrower or any
Subsidiary, whether primary or secondary or absolute or contingent:  (a) for
borrowed money or for the deferred purchase price of property or services
(excluding trade obligations incurred in the ordinary course of business, which
are not the result of any borrowing); (b) as lessee under leases that have been
or should be capitalized according to GAAP; (c) evidenced by notes, bonds,
debentures or similar obligations; (d) under any guaranty or endorsement (other
than in connection with the deposit and collection of checks in the ordinary
course of business), and other contingent obligations to purchase, provide funds
for payment, supply funds to invest in any Person, or otherwise assure a
creditor against loss; or (e) secured by any Liens on assets of either Borrower
or any Subsidiary, whether or not the obligations secured have been assumed by
Borrower or any Subsidiary.
 
“Interbank Rate” shall mean with respect to any Revolving Credit Loan for any
Interest Period, the rate per annum equal to the rate (rounded upwards, if
necessary, to the nearest 1/16 of 1%) quoted as the rate at which dollar
deposits in immediately available funds are offered on the first Business Day of
each calendar month in the interbank Eurodollar market on or about 9:00 A.M.
Milwaukee time for a period of one (1) calendar month.  Each such determination
shall be conclusive and binding upon the parties hereto in the absence of
demonstrable error.  M&I currently uses the Knight Ridder Information Service to
provide information with respect to the interbank Eurodollar market, but M&I may
change the service providing such information at any time.
 
“Interbank Reserve Requirement” shall mean a percentage (expressed as a decimal)
equal to the aggregate reserve requirements in effect on the first day of each
calendar month (including all basic, supplemental, marginal and other reserves
and taking into account any transitional adjustments or other scheduled changes
in reserve requirements during each calendar month) specified for “Eurocurrency
Liabilities” under Regulation D of the Board of Governors of the Federal Reserve
System, or any other regulation of the Board of Governors which prescribes
reserve requirements applicable to “Eurocurrency Liabilities” as presently
defined in Regulation D, as then in effect, as applicable to the class or
classes of banks of which M&I is a member.  As of the date of this Loan
Agreement, the Interbank Reserve Requirement is 0%.
 
“Interest Period” shall mean a period commencing on the first day of any
calendar month and ending on the last day of that calendar month.
 
“Investment” shall mean:  (a) any transfer or delivery of cash, stock or other
property or value by such Person in exchange for Indebtedness, stock or any
other security of another Person; (b) any loan, advance or capital contribution
to or in any other Person; (c) any guaranty, creation or assumption of any
liability or obligation of any other Person; and (d) any investment in any fixed
property or fixed assets other than fixed properties and fixed assets acquired
and used in the ordinary course of the business of that Person.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

“Law” shall mean any federal, state, local or other law, rule, regulation or
governmental requirement of any kind, and the rules, regulations, written
interpretations and orders promulgated thereunder.
 
“Letters of Credit” shall mean any letters of credit which are now or at any
time hereafter issued by M&I at the request and for the account of Borrower
pursuant to this Loan Agreement and which have not expired or been revoked or
terminated.
 
“LIBOR” shall mean an annual rate of interest equal to the Adjusted Interbank
Rate, which rate shall change on the first day of each calendar month.  Each
change in any rate of interest computed by reference to LIBOR shall take effect
on the first day of each calendar month.  In addition, any change in interest
rate due to a change in the Add-On shall be made as set forth in the definition
of Add-On contained in this Loan Agreement.
 
“LIBOR Loan” shall mean a Revolving Credit Loan bearing interest at a rate
determined by reference to LIBOR.
 
“Lien” shall mean, with respect to any asset:  (a) any mortgage, pledge, lien,
charge, security interest or encumbrance of any kind in respect of such asset;
or (b) the interest of a vendor or lessor under any conditional sale agreement,
financing lease or other title retention agreement relating to such asset.
 
“Loan Agreement” shall mean this Loan Agreement, together with the Exhibits and
Schedules attached hereto, as the same shall be amended from time to time in
accordance with the terms hereof.
 
“M&I” shall mean M&I Marshall & Ilsley Bank, a Wisconsin banking corporation.
 
“Mass Mutual Agreement” shall mean that certain Note Agreement, dated as of June
1, 1996, between the Borrower and Massachusetts Mutual Life Insurance Company,
as the same has been or may be amended, supplemented or otherwise modified from
time to time.
 
“Net Income” for any period shall mean the gross revenues of the Borrower and
its Subsidiaries for such period less all expenses and other proper charges
(including taxes on income), determined in accordance with GAAP on a
consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests, but excluding in any event:
 
(a) any gains or losses on the sale or other disposition of investments or fixed
capital assets, and any taxes on such excluded gains and any tax deductions or
credits on account of any such excluded losses;
 
(b) the proceeds of any life insurance policy;
 
(c) net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(d) net earnings and losses of any Person (other than a Subsidiary),
substantially all the assets of which have been acquired in any manner by the
Borrower or any Subsidiary, realized by such Person prior to the date of such
acquisition;
 
(e) net earnings and losses of any Person (other than a Subsidiary) with which
the Borrower or a Subsidiary shall have consolidated or which shall have merged
into or with the Borrower or a Subsidiary prior to the date of such
consolidation or merger;
 
(f) net earnings of any Person (other than a Subsidiary) in which the Borrower
or any Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Subsidiary in the form of cash
distributions;
 
(g) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the Borrower or any other Subsidiary;
 
(h) earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(i) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
 
(j) any gain arising from the acquisition of any securities of the Borrower or
any Subsidiary; and
 
(k) any reversal of any contingency reserve, which reversal is required to be
disclosed in the financial statements of the Borrower in accordance with GAAP,
except to the extent that provision for such contingency reserve shall have been
made from income arising during such period.
 
“Net Worth” shall mean the total amount of stockholders’ equity of the Borrower
and its consolidated Subsidiaries as determined without duplication and in
accordance with GAAP consistently applied.
 
“Notice Event of Default” shall mean any one or more of the following:
 
(a) Borrower shall fail:  (i) to pay when due any installment of the principal
of the Revolving Credit Note; or (ii) to pay when due any interest on the
Revolving Credit Note or any fee, expense or other amount due under this Loan
Agreement or the Revolving Credit Note; or
 
(b) there shall be a default in the performance or observance of any of the
covenants and agreements contained in Article IV or Sections 5.1, 5.2, 5.4, 5.6,
5.10, 5.11 or 5.13 of this Loan Agreement; or
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(c) there shall be a default in the performance or observance of any of the
other covenants, agreements or conditions contained in this Loan Agreement or
the Revolving Credit Note, and such default shall have continued for a period of
thirty (30) calendar days after written notice from M&I to Borrower specifying
such default and requiring it to be remedied; or
 
(d) any representation or warranty made by Borrower in this Loan Agreement or in
any document or financial statement delivered pursuant to this Loan Agreement
shall prove to have been false in any material respect as of the time when made
or given; or
 
(e) any final judgment shall be entered against Borrower or any Subsidiary
which, when aggregated with other final judgments against Borrower and its
Subsidiaries, exceeds $1,000,000 in amount, and shall remain outstanding and
unsatisfied, unbonded or unstayed after sixty (60) days from the date of entry
thereof; provided that no final judgment shall be included in the calculation
under this subsection to the extent that the claim underlying such judgment is
covered by insurance and defense of such claim has been tendered to and accepted
by the insurer without reservation; or
 
(f) (i) any Reportable Event (as defined in ERISA) shall have occurred which
constitutes grounds for the termination of any Plan by the PBGC or for the
appointment of a trustee to administer any Plan, or any Plan shall be terminated
within the meaning of Title IV of ERISA, or a trustee shall be appointed by the
appropriate court to administer any Plan, or the PBGC shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan, or Borrower or any trade or business which together with Borrower would be
treated as a single employer under Section 4001 of ERISA shall withdraw in whole
or in part from a multi-employer Plan, and (ii) the aggregate amount of
Borrower’s liability for all such occurrences, whether to a Plan, the PBGC or
otherwise, may exceed $1,000,000, and such liability is not covered for the
benefit of Borrower or its Subsidiaries by insurance; or
 
(g) Borrower or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness (other than the Revolving
Credit Note or as provided in (h) below) in an aggregate amount of $1,000,000 or
more and such failure shall continue after the applicable grace period, if any,
specified in any agreement or instrument relating to such Indebtedness; or
(ii) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
Indebtedness in an aggregate amount of $1,000,000 or more when required to be
performed or observed, and such failure shall not be waived and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such failure to perform or observe is to
accelerate, or to permit acceleration of, with the giving of notice if required,
the maturity of such Indebtedness; or
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(h) Borrower or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness to M&I (other than the
Revolving Credit Note) and such failure shall continue after the applicable
grace period, if any, specified in any agreement or instrument relating to such
Indebtedness; or (ii) fail to perform or observe any term, covenant or condition
on its part to be performed or observed under any agreement or instrument
relating to any such Indebtedness to M&I when required to be performed or
observed, and such failure shall not be waived and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure to perform or observe is to accelerate, or to permit
acceleration of, with the giving of notice if required, the maturity of such
Indebtedness; or
 
(i) An “Event of Default” under the Mass Mutual Agreement has occurred.
 
“Obligations” shall mean:  (a) the outstanding principal of, and all interest
on, the Revolving Credit Note, and any renewal, extension or refinancing
thereof; (a) the undrawn face amount of all outstanding Letters of Credit;
(c) all other debts, liabilities, obligations, covenants and agreements of
Borrower contained in this Loan Agreement and any Swap Agreements; and (d) any
and all other debts, liabilities and obligations of Borrower to M&I.
 
“PBGC” shall mean Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Indebtedness” shall mean:  (a) Indebtedness of Borrower to M&I;
(b) purchase money Indebtedness secured by Purchase Money Liens, which
Indebtedness shall not exceed $500,000 per year on a non-cumulative consolidated
basis; (c) unsecured accounts payable and other unsecured obligations of
Borrower or any Subsidiary incurred in the ordinary course of business of
Borrower or any Subsidiary and not as a result of any borrowing; (d)
Indebtedness owed by the Borrower to a Subsidiary; and (e) Indebtedness existing
on the Closing Date and set forth on Schedule 7.1 and refinancings thereof which
does not increase the principal amount thereof or accelerate the amortization
thereof.
 
“Permitted Investments” shall mean:
 
(a) Investments in insured savings accounts and certificates of deposit;
 
(b) bankers’ acceptances if issued by a bank organized under the laws of the
United States of America or any state having a combined capital and surplus in
excess of $50,000,000 and having a maturity of not more than three months from
the date of acquisition;
 
(c) Investments in prime commercial paper, rated either P-1 by Moody’s Investors
Service or A-1 by Standard & Poor’s Rating Services, or “local rated” commercial
paper from M&I, maturing within one year of the date of acquisition;
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(d) marketable obligations issued or guaranteed by the United States of America
or any agency thereof having a maturity of not more than one year from the date
of acquisition;
 
(e) Investments in money market instruments or funds;
 
(f) Investments in Subsidiaries and other Investments (i) in existence on the
Closing Date and, to the extent they consist of loans, refinancings thereof or
amendments or modifications thereto which do not have the effect of increasing
the principal amount thereof or accelerating the amortization thereof and (ii)
to the extent permitted under Section 4.4 of this Loan Agreement; and
 
(g) Loans to Subsidiaries.
 
“Permitted Liens” shall mean:
 
(a) Liens in favor of M&I;
 
(b) Liens for taxes, assessments, or governmental charges, or levies that are
not yet due and payable or that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established;
 
(c) easements, restrictions, minor title irregularities and similar matters
which have no material adverse effect as a practical matter upon the ownership
and use of the affected property;
 
(d) Liens or deposits in connection with workmen’s compensation, unemployment
insurance, social security, ERISA or similar legislation or to secure customs’
duties, public or statutory obligations in lieu of surety, stay or appeal bonds,
or to secure performance of contracts or bids (other than contracts for the
payment of borrowed money) or deposits required by law as a condition to the
transaction of business or other liens or deposits of a like nature made in the
ordinary course of business;
 
(e) Purchase Money Liens securing purchase money Indebtedness which is permitted
hereunder; and
 
(f) Liens set forth on Schedule 7.1.
 
“Person” shall mean and include an individual, partnership, limited liability
entity, corporation, trust, unincorporated association and any unit, department
or agency of government.
 
“Plan” shall mean each pension, profit sharing, stock bonus, thrift, savings and
employee stock ownership plan established or maintained, or to which
contributions have been made, by Borrower or any Subsidiary or any trade or
business which together with Borrower or any Subsidiary would be treated as a
single employer under Section 4001 of ERISA.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

“Prime Rate” shall mean the rate of interest adopted by M&I from time to time as
its base rate for interest determinations.
 
“Prime Rate Loan” shall mean a Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate.
 
“Purchase Money Liens” shall mean Liens securing purchase money Indebtedness
incurred in connection with the acquisition of capital assets by Borrower or any
Subsidiary in the ordinary course of business, provided that such Liens do not
extend to or cover assets or properties other than those purchased in connection
with the purchase in which such Indebtedness was incurred and that the
obligation secured by any such Lien so created shall not exceed one hundred
percent (100%) of the cost of the property covered thereby.
 
“Revolving Credit Commitment” shall mean the commitment of M&I to make Revolving
Credit Loans to the Borrower up to a maximum principal amount of Twenty Million
Dollars ($20,000,000) minus the undrawn face amount of outstanding Letters of
Credit.
 
“Revolving Credit Loans” shall mean the loans made from time to time to Borrower
by M&I pursuant to Section 1.1 of this Loan Agreement.
 
“Revolving Credit Note” shall mean a promissory note from Borrower to M&I
evidencing the Revolving Credit Loans and in substantially the form of Exhibit C
attached to this Loan Agreement, as such note may be extended, renewed or
refinanced from time to time.
 
“Revolving Credit Termination Date” shall mean the earlier of:  (a) October 31,
2005; and (b) the date that the Revolving Credit Commitment is terminated
pursuant to Section 6.1 of this Loan Agreement.
 
“Subsidiary” shall mean any corporation, more than fifty percent (50%) of the
outstanding stock of which (of any class or classes, however designated, having
ordinary voting power for the election of at least a majority of the members of
the board of directors of such corporation, other than stock having such power
only by reason of the happening of a contingency) shall at all time be owned by
Borrower directly or through one or more Subsidiaries.
 
“Swap Agreement” shall mean any agreement governing any transaction now existing
or hereafter entered into between the Borrower and M&I or any of M&I’s
subsidiaries or affiliates or their successors, which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
 
“Total Funded Debt” shall mean (i) all Indebtedness for borrowed money
(including without limitation, Indebtedness evidenced by promissory notes,
bonds, debentures and similar interest-bearing instruments), plus (ii) all
purchase money Indebtedness, plus (iii) the
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

principal portion of capital lease obligations, plus (iv) the maximum amount
which is available to be drawn under Letters of Credit then outstanding, all as
determined for the Borrower and its consolidated Subsidiaries as of the date of
determination, without duplication, and in accordance with GAAP applied on a
consistent basis.
 
7.2 Interpretation.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” as words of like import when used in this Loan
Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement.  Where the character or amount of
any asset or liability or item of income or expense is required to be determined
or any consolidation or other accounting computation is required to be made for
the purposes of this Loan Agreement, it shall be done in accordance with GAAP
except where such principles are inconsistent with the specific provisions of
this Loan Agreement.
 
ARTICLE 8                      
 


 
MISCELLANEOUS
 
8.1 Expenses and Attorneys’ Fees.  Borrower shall pay all reasonable fees and
expenses incurred by M&I and any loan participants, including the reasonable
fees of counsel including in-house counsel, in connection with the preparation,
issuance, maintenance and amendment of this Loan Agreement, the Revolving Credit
Note and the consummation of the transactions contemplated by this Loan
Agreement, and the administration, protection and enforcement of M&I’s rights
under this Loan Agreement and the Revolving Credit Note, including without
limitation the protection and enforcement of such rights in any bankruptcy,
reorganization or insolvency proceeding involving Borrower, both before and
after judgment.  Borrower further agrees to pay on demand all internal audit
fees and accountants’ fees incurred by M&I in connection with the maintenance
and enforcement of this Loan Agreement, the Revolving Credit Note, or any
collateral security.
 
8.2 Assignability; Successors.  Borrower’s rights and liabilities under this
Loan Agreement are not assignable or delegable, in whole or in part, without the
prior written consent of M&I.  The provisions of this Loan Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
the parties.
 
8.3 Survival.  All agreements, representations and warranties made in this Loan
Agreement or in any document delivered pursuant to this Loan Agreement shall
survive the execution and delivery of this Loan Agreement, the issuance of the
Revolving Credit Note and the delivery of any such document.
 
8.4 Governing Law.  This Loan Agreement, the Revolving Credit Note, and the
other instruments, agreements and documents issued pursuant to this Loan
Agreement shall be governed by, and construed and interpreted in accordance
with, the Laws of the State of Wisconsin applicable to agreements made and
wholly performed within such state.
 
8.5 Counterparts; Headings.  This Loan Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

8.6 constitute but one and the same agreement.  The table of contents and
article and section headings in this Loan Agreement are inserted for convenience
of reference only and shall not constitute a part of this Loan Agreement.
 
8.7 Entire Agreement.  This Loan Agreement, the Revolving Credit Note and the
other documents referred to herein and therein contain the entire understanding
of the parties with respect to the subject matter hereof.  There are no
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth in this Loan Agreement.  This Loan Agreement supersedes all
prior negotiations, agreements and undertakings between the parties with respect
to such subject matter.
 
8.8 Notices.  All communications or notices required or permitted by this Loan
Agreement shall be in writing and shall be deemed to have been given:  (a) upon
delivery if hand delivered; or (b) two (2) Business Days following deposit in
the United States mail, postage prepaid, or with a nationally recognized
overnight commercial carrier, airbill prepaid; or (c) upon transmission if by
facsimile, and each such communication or notice shall be addressed as follows,
unless and until any party notifies the other in accordance with this Section
8.7 of a change of address:
 
If to Borrower:                                                      Twin Disc,
Incorporated
1328 Racine Street
Racine, WI  53403
Attention:  Vice President - Finance
Fax No.:  (262) 638-4481
 
If to M&I:                                                      M&I Marshall &
Ilsley Bank
770 North Water Street
Milwaukee, WI 53202
Attention:  Robert Nielsen
Fax No.:  (414) 765-7625
 
with a copy to:
 
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention:  Ann M. Murphy
Fax No.:  (414) 271-3552
 
8.9 Amendment.  No amendment of this Loan Agreement shall be effective unless in
writing and signed by Borrower and M&I.
 
8.10 Taxes.  If any transfer or documentary taxes, assessments or charges levied
by any governmental authority shall be payable by reason of the execution,
delivery or recording of this Loan Agreement, the Revolving Credit Note, or any
other document or instrument issued or delivered pursuant to this Loan
Agreement, Borrower shall pay all such taxes, assessments and charges, including
interest and penalties, and hereby indemnifies M&I against any liability
therefor.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

8.11 Severability.  Any provision of this Loan Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Loan Agreement in such jurisdiction or affecting
the validity or enforceability of any provision in any other jurisdiction.
 
8.12 Indemnification.  Borrower hereby indemnifies, agrees to defend and holds
M&I harmless from and against all loss, liability, damage and expense, including
reasonable costs associated with administrative and judicial proceedings and
reasonable attorneys’ fees, suffered or incurred by M&I on account
of:  (i) Borrower’s or any Subsidiary’s failure to comply with any Environmental
Law, or any order of any regulatory or administrative authority with respect
thereto; (ii) any release of petroleum products or hazardous materials or
substances on, upon or into real property owned, operated or controlled by
Borrower or any Subsidiary; and (iii) any and all damage to natural resources or
real property or harm or injury to Persons resulting or alleged to have resulted
from any failure to comply or any release of petroleum products or hazardous
materials or substances as described in clauses (i) and (ii) above.  All
indemnities set forth in this Loan Agreement shall survive the execution and
delivery of this Loan Agreement and the Revolving Credit Note and the making and
repayment of the Revolving Credit Loans.
 
8.13 Participation.  M&I may, at any time and from time to time, grant to any
bank or banks a participation in any part of the Revolving Credit Loans.  All of
the representations, warranties and covenants of Borrower in this Loan Agreement
are also made to any participant with the same force and effect as if expressly
so made.
 
8.14 Inconsistent Provisions.  The provisions of the Revolving Credit Note and
this Loan Agreement are not intended to supersede the provisions of each other
or this Loan Agreement, but shall be construed as supplemental to this Loan
Agreement and to each other.  In the event of any inconsistency between the
provisions of the Revolving Credit Note and this Loan Agreement, it is intended
that the provisions of this Loan Agreement shall control.
 
8.15 WAIVER OF RIGHT TO JURY TRIAL.  M&I AND BORROWER ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS LOAN AGREEMENT OR WITH RESPECT TO THE
TRANSACTION CONTEMPLATED HEREBY WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES
AND, THEREFORE, THE PARTIES AGREE THAT ANY LAWSUIT ARISING OUT OF ANY SUCH
CONTROVERSY SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
 
8.16 TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE BY BORROWER OF
THE OBLIGATIONS SET FORTH IN THIS LOAN AGREEMENT.
 
8.17 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.  AS A MATERIAL INDUCEMENT
TO M&I TO ENTER INTO THIS LOAN AGREEMENT:
 
(a) THE BORROWER AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING
TO OR ARISING OUT OF
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

(b) THIS AGREEMENT MAY BE BROUGHT ONLY IN COURTS OF THE STATE OF WISCONSIN
LOCATED IN MILWAUKEE COUNTY OR THE FEDERAL COURT FOR THE EASTERN DISTRICT OF
WISCONSIN AND THE BORROWER CONSENTS TO THE JURISDICTION OF SUCH COURTS.  THE
BORROWER WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY
SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; and
 
(c) The Borrower consents to the service of process in any such action or
proceeding by certified mail sent to the address specified in Section 8.7.
 
(d) Nothing contained herein shall affect the right of M&I to serve process in
any other manner permitted by law or to commence an action or proceeding in any
other jurisdiction.
 
8.18 Termination of Certain Agreements.  On the Closing Date, the Borrower will
refinance in full all obligations under the Firstar Loan Agreement and the
Firstar Loan Agreement shall be terminated.  M&I has delivered to the Borrower a
commitment letter dated October 23, 2002 (the “Commitment Letter”) relating to a
$12,000,000 revolving credit facility to be provided by M&I to the Borrower,
which facility would mature on October 31, 2003.  The Borrower and M&I have
entered into this Loan Agreement in substitution for any credit facilities under
such Commitment Letter, and the Borrower and M&I hereby agree that such
Commitment Letter is hereby terminated and that M&I shall have no obligation to
lend under such Commitment Letter.
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the day and year first above written.
 
TWIN DISC, INCORPORATED
 
By:_________________________________
Its:  Vice President-Finance and Treasurer 
 


 
M&I MARSHALL & ILSLEY BANK
 
By:_________________________________
Its:  Vice
President                                                                
 
By:_________________________________
Its:  Vice
President                                                                
 

QBMKE\5327135.7                                                                    
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1


Borrower’s Subsidiaries and the Borrower’s Percentage Ownership of Each






SUBSIDIARY
BORROWER’S OWNERSHIP
1. Twin Disc International, S.A. (a Belgian corporation)
 
100%
2. Twin Disc Italia S.R.L. (an Italian corporation)
 
100%
3. Twin Disc (Pacific) Pty. Ltd. (an Australian corporation)
 
100%
4. Twin Disc (Far East) Ltd. (a Delaware corporation operating in Singapore)
 
100%
5. Mill-Log Equipment Co., Inc. (an Oregon corporation)
 
100%
6. Twin Disc Southeast Inc. (a Florida corporation)
 
100%
7. Technodrive S.p.A. (an Italian corporation)
 
100%
8. Nico Transmission Co., Ltd (a Japanese corporation)
 
66%




QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6


Litigation




None

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12


Dump Sites


Plant 3 Broach Pit.                                           The Borrower has
identified oil and VOC contamination of soil and groundwater immediately beneath
the building identified as Plant 3.  This contamination is believed to be
attributable to operation of the broach prior to December of 1995.  The Borrower
is engaged in ongoing site investigation and remediation under the auspices of
the Wisconsin Department of Natural Resources (“WDNR”), principally involving
pumping of contaminated groundwater.


Plant 3 Coolant Release.  In October 2002, the Borrower detected the release of
coolant into the soil at Plant 3.  The spill has been reported to WDNR, and the
Borrower is in the process of identifying the extent and degree of the release
with monitoring wells and geoprobe sampling.



QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.13


Tanks


The Borrower has several aboveground storage tanks (ASTs) at its Plant 1
location.  The ASTs are located in the waste storage room and contain waste
coolant/washing solution, waste oil, and a series of tanks utilized for the
make-up of fresh coolant.


The Borrower has approximately 26 ASTs at its Plant 3 site, ranging in size from
450 gallons up to approximately 2,250 gallons.  Included in these 26 tanks are
nine 600-gallon storage tanks utilized for the storage of bulk liquids.  These
nine ASTs contain:


M1 -           DTE 25 Lube Oil
M2 -           Omnicrom Cutting Oil
M3 -           Metcut G Cutting fluid
M4 -           Delvac 10W Engine Oil
M5 -           Velocite 6 Hydraulic Fluid
M6 -           MobilMet Nu Cutting Oil
M1B -           DTE 25 Lube Oil
M2B -           Omnicron Cutting Oil
M3B -           Metcut G Cutting Fluid


The remaining Plant 3 ASTs contain waste coolant/washing solution, waste oil,
and a series of tanks utilized for the make-up of fresh coolant.


The Borrower also maintains a 2,425-gallon diesel fuel tank located at its
research and development facility.

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14


Other Environmental Conditions


MIG/DeWane Superfund Site – Rockford, Illinois.  The Borrower has been
identified as a potentially responsible party (PRP) at this site.  The Borrower
has cooperated with other PRPs as well as state and federal authorities in the
investigation of this site.  The Borrower has entered into a tentative
settlement of its liability at the MIG/DeWane site.  The PRPs are awaiting final
approval of the settlement, which will be incorporated into a consent decree
with the State of Illinois.


IPC Superfund Site – Rockford, Illinois.  The Borrower has been named as a PRP
with respect to this site.  The Borrower was one of the many PRPs that entered
into a consent decree governing interim remedial action at the site.  The
Borrower is cooperating with other PRPs as well as state and federal authorities
in further investigation of this site.


The Illinois EPA has approved the Record Decision at the IPC site, and the
Borrower expects to enter into a buyout settlement with the principal PRPs at
the site.

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.15


Environmental Judgments, Decrees, and Orders


The Borrower has entered into consent decrees in connection with the MIG/DeWane
and IPC Superfund Sites referenced in Schedule 3.14.


In October 2002, the Borrower has inspected by OSHA regarding its documentation
of training for lead exposure and its bloodborne pathogens standards; this
inspection may result in a citation from OSHA, although none has been issued as
of the date of this Agreement.

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1


Existing Indebtedness and Liens




Indebtedness of the Company and its Subsidiaries existing on the Closing Date is
as follows:



   
Available
Outstanding
 
Name of Lender
Funds
December 16, 2002
       
Twin Disc,
U.S. Bank (agent)
$35,000,000
$10,550,000
Incorporated
and M&I Marshall & Ilsley Bank*
             
Massachusetts Mutual
$11,429,000
$11,429,000
 
Life Insurance Co. and
     
American Family Life
     
Insurance Co.
           
Twin Disc
Banque Brussels Lambert
$2,628,000
none
International S.A.
(BBL)
                   
Technodrive
Cari Cento Bank
$150,000
$953,498
S.p.A.
       
Various other banks
$820,000
                 
Twin Disc
Standard Chartered Bank
$1,500,000
none
 (Far East) Ltd.
             
Twin Disc Italia SrL
Cassa di Risparmio
$606,760
$399,880
 
di Firenze
   





*to be paid in full and terminated on the Closing Date



QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SECRETARY’S CERTIFICATE


The undersigned does hereby certify that:
 
1.           I am the duly elected, qualified and acting Secretary of Twin Disc,
Incorporated, a Wisconsin corporation (the “Company”).
 
2.           The resolutions attached hereto have been duly adopted by the board
of directors of the Company, have not in any way been rescinded or amended and
have been in full force and effect at all times since their adoption up to and
including the date hereof and are now in full force and effect.
 
3.           Attached hereto is a true, complete and correct copy of the
articles of incorporation of the Company, which have been duly adopted by the
Company, have not in any way been rescinded or amended since adoption of the
most recent amendment attached hereto, and which continue in full force and
effect.
 
4.           Attached hereto is a true, complete and correct copy of the bylaws
of the Company, which have been duly adopted by the Company, have not in any way
been rescinded or amended since adoption of the most recent amendment attached
hereto, and which continue in full force and effect.
 
5.           Each of the person(s) named below presently hold(s) the office in
the Company set forth next to such person’s name and next to that is a genuine
specimen of such person’s signature.
 
Name
 
Title
 
Sample Signature
   
Vice President-Finance and
   
James O. Parrish
 
Treasurer
                 
Vice President-Administration
   
Fred H. Timm
 
& Secretary
   



 


 
6.           This certificate is delivered to M&I Marshall & Ilsley Bank (“M&I”)
pursuant to that certain Loan Agreement dated as of December 19, 2002, as
amended from time to time, by and between the Company and M&I.  M&I is entitled
to rely on this certificate until canceled or amended by delivery to M&I of a
further certificate of the Secretary or an Assistant Secretary of the Company.
 
Executed as of December 19, 2002.
 
______________________________________
Secretary

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
 
OFFICER’S CERTIFICATE
 
M&I Marshall & Ilsley Bank
 
Attention:  Robert Nielsen
 
770 North Water Street
 
Milwaukee, Wisconsin 53202
 
Re:           Twin Disc, Incorporated
 
Gentlemen:
 
This Officer’s Certificate is delivered to you pursuant to the terms of a Loan
Agreement dated as of December 19, 2002 (the “Loan Agreement”) between Twin
Disc, Incorporated (the “Borrower”) and M&I Marshall & Ilsley Bank
(“M&I”).  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Loan Agreement.
 
The undersigned hereby represents and warrants on behalf of the Borrower (and
not in his individual capacity) to M&I that:
 
1.           The undersigned is an officer of the Borrower and is duly
authorized to execute and deliver this Officer’s Certificate.
 
2.           The representations and warranties of the Borrower contained in the
Loan Agreement are true and accurate in all material respects on and as of the
date of this Officer’s Certificate.
 
3.           No Default or Event of Default under the Loan Agreement has
occurred and is continuing.1
 
4.           Enclosed with this certificate are the financial statements
described in Section 5.4(a) [or: 5.4(b)] of the Loan Agreement for the quarter
[or: year] ended __________________, 200_ (the “Financials”).  To the best of
our knowledge, the Financials were prepared in accordance with generally
accepted accounting principles and fairly present, in all material respects, the
financial condition and results of operations of the Borrower and an its
Subsidiaries as of the date of, and for the period covered by, the Financials,
subject to audit and normal year-end adjustments.2
 



--------------------------------------------------------------------------------

 
1           If a Default or an Event of Default exists, specify (a) the facts
and circumstances of such Default or Event of Default, and (b) the actions that
the Borrower has taken, is taking or proposes to take to remedy such Default or
Event of Default.
 
2           For the certificate delivered with the annual financial statements,
delete the phrase “subject to audit and normal year-end adjustments.”

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 

5.           As determined pursuant to the Loan Agreement and based on the
consolidated Financials for the Borrower and all consolidated Subsidiaries:
 
A.           the Total Funded Debt to EBITDA Ratio
 
as of _________, 200_
is:                                                                
__________:1.0
 
the maximum Total Funded Debt to
EBITDA Ratio covenant is the
following ratios as of the following dates:


Date of Determination
Maximum Ratio
March 31, 2003
3.75:1
June 30, 2003
3.75:1
September 30, 2003
3.50:1
December 31, 2003
2.75:1
March 31, 2004
2.75:1
June 30, 2004 and at the end of each fiscal
  quarter thereafter
2.50:1



B.           the Net Worth as of _________, 200_
is:                                                                           $__________
 
the Net Worth covenant
is:                                                                $70,321,000
plus 35% of the
positive consolidated Net
 
Income for each fiscal quarter
 
from and after December 31,
 
2002 on a cumulative basis
 


 
[any adjustment for pension
 
liabilities permitted by
 
Section 5.13(a) is
 
$__________]
 

QBMKE\5327135.7                                                                     
 
 

--------------------------------------------------------------------------------

 

C.           the EBITDA as of
 
____________________, 200___
is:                                                                           $__________
 
the minimum EBITDA covenant is at
least the following amounts as of the
following dates:


Date of Determination
Minimum EBITDA
March 31, 2003
$6,000,000
June 30, 2003
6,000,000
September 30, 2003
7,000,000
December 31, 2003
10,000,000
March 31, 2004 and at the end of each fiscal
  quarter thereafter
11,000,000



 
Dated: ___________, 200_.
 
TWIN DISC, INCORPORATED
 
By:______________________________________
Its:  Vice President-Finance and
Treasurer                                                                           

QBMKE\5327135.7                                                                     
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
 
REVOLVING CREDIT NOTE
 
 


 
$20,000,000.00                                                                                                           Milwaukee,
Wisconsin
December 19, 2002


FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on October 31, 2005 (or such earlier
maturity date resulting from acceleration) the principal sum of TWENTY MILLION
DOLLARS ($20,000,000.00) or such lesser amount of revolving credit loans which
are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on December 31, 2002, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 
This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement (the “Loan Agreement”) dated as of December 19, 2002 by and between
M&I and the Borrower to which Loan Agreement reference is hereby made for a
statement of the terms and conditions under which the Revolving Credit Loans
evidenced hereby may be made and a description of the terms and conditions upon
which this Note may be prepaid in whole or in part.  In case an Event of
Default, as defined in the Loan Agreement, shall occur, the entire unpaid
principal and accrued interest may be automatically due and payable or may be
declared due and payable as provided in the Loan Agreement.
 
TWIN DISC, INCORPORATED
 
By:______________________________________
Its:  Vice President-Finance and
Treasurer                                                                           

QBMKE\5327135.7
 
 

--------------------------------------------------------------------------------

 
